Citation Nr: 1219824	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-45 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is an outstanding hearing request, rather than immediately deciding the claim, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

When filing his November 2009 substantive appeal (on VA Form 9), the Veteran indicated he did not want a BVA hearing.  However, in statement in support of claim (on VA Form 21-4138) since submitted in March 2012, he indicated he now does; he requested a hearing at the RO before BVA, i.e., a Travel Board hearing.  So this hearing must be scheduled before deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Nashville, Tennessee, at the earliest opportunity.  Also advise him that he may have a videoconference hearing before the Board, instead, if he prefers and if it could be provided sooner.  Whichever he elects to have, notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


